     8:17-cv-00362-CRZ Doc # 279 Filed: 07/13/20 Page 1 of 10 - Page ID # 6129




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

IAN V. JACOBS,                                §
                                              §
        Plaintiff/Counter-Defendant,          §
                                              §
v.                                            §        CIVIL ACTION NO. 8:17-CV-00362
                                              §
FAREPORTAL, INC.,                             §
                                              §
        Defendant/Counter-Plaintiff.          §

       PLAINTIFF’S REPLY BRIEF IN SUPPORT OF ITS MOTION TO COMPEL
                          DAMAGES DOCUMENTS

        Plaintiff/Counter-Defendant Ian V. Jacobs (“Jacobs” or “Plaintiff”) files this Reply Brief

in Support of his Motion to Compel Damages Documents (the “Motion”). In support of this Reply,

Plaintiff states as follows:

                                                  I.
                                         INTRODUCTION

        Fareportal incorrectly asserts that Jacobs is “barred as a matter of law from seeking

disgorgement of Fareportal’s profits under his reverse confusion theory.” Response at 7. This

statement is contrary to recent Supreme Court authority and binding Eighth Circuit precedent.

Moreover, the Lanham Act exists to deter infringers and to make infringement unprofitable. If

Fareportal’s argument is accepted, such an outcome would encourage infringement and transform

infringement into a business decision for companies to evaluate in connection with a profitability

analysis. Thus, Fareportal’s argument also runs counter to the purpose of the Lanham Act itself.

Finally, Fareportal’s request is procedurally improper because Fareportal is seeking dispositive

relief precluding an available remedy without filing a motion for summary judgment. Instead,

Fareportal seeks dispositive relief in a response to a motion to compel. Therefore, Jacobs’ Motion




PLAINTIFF’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
PRODUCTION OF DOCUMENTS                                                                   PAGE 1
         8:17-cv-00362-CRZ Doc # 279 Filed: 07/13/20 Page 2 of 10 - Page ID # 6130




should be granted, Fareportal should be compelled to produce the requested documents, and Jacobs

should be permitted to pursue all available remedies provided by the Lanham Act.1

                                                        II.
                                      ARGUMENTS AND AUTHORITIES

    A.      Fareportal’s Argument is Contrary to the Plain Language of the Lanham Act and
            Recent Supreme Court Precedent.

           Fareportal’s argument that an award of profits is not permitted in reverse confusion cases

runs against the Supreme Court’s recent statutory interpretation of the Lanham Act. See Romag

Fasteners, Inc. v. Fossil, Inc., 140 S.Ct. 1492 (2020). In Romag, the Supreme Court analyzed

whether the Lanham Act requires a plaintiff seeking a profits award to prove that the defendant’s

violation was willful. Id. at 1494. Based on the Court’s analysis of the plain language of the

Lanham Act, the Court rejected the argument that willfulness was a prerequisite to an award of

profits. Id. at 1497. Although not the precise issue presently before this Court, the Supreme

Court’s statutory analysis applies equally here. Just as certain circuit courts had incorrectly read

a willfulness requirement into the text of the Lanham Act, Fareportal is attempting to read a

requirement for forward confusion into the Lanham Act in order for a plaintiff to recover profits.

           In Romag, the Court began with the plain language of the Lanham Act itself:

           When a violation of any right of the registrant of a mark registered in the Patent
           and Trademark Office, a violation under section 1125(a) or (d) of this title, or a
           willful violation under section 1125(c) of this title, shall have been established . . .,

1
  While Jacobs’ Reply focuses on Fareportal’s argument that Jacobs is not entitled to disgorgement, the other
arguments made by Fareportal in its Response should also be rejected. Fareportal cites no authority to support its
position that it did not waive its objection to producing the balance of documents requested based on its prior
production of a portion of the subject documents. Instead, Fareportal merely attempts to distinguish Jacobs’ on-point
authority demonstrating Fareportal’s waiver. Similarly, Fareportal’s arguments concerning the alleged undue burden
of producing these documents falls flat given its prior, partial production of the same documents requested. Again,
this information is necessary for Jacobs’ expert to complete his analysis. Fareportal’s own description of these
documents—the “volume, source, and nature of Fareportal’s CHEAPOAIR travel bookings and customer inquiries on
the particular day or week, along with analytic data such as sales trends and marketing conversion rates” (Response
at 11)—demonstrates the importance of this information to Jacobs’ damages analysis. While Jacobs’ expert may incur
many hours reviewing 1,660 spreadsheets, there is no undue burden in producing 1,660 spreadsheets and Fareportal
has not presented any evidence of such burden.

PLAINTIFF’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
PRODUCTION OF DOCUMENTS                                                                                     PAGE 2
   8:17-cv-00362-CRZ Doc # 279 Filed: 07/13/20 Page 3 of 10 - Page ID # 6131




       the plaintiff shall be entitled, subject to the provisions of sections 1111 and 1114 of
       this title, and subject to the principles of equity, to recover (1) defendant's profits,
       (2) any damages sustained by the plaintiff, and (3) the costs of the action.

Id. at 1494-95 (quoting 15 U.S.C. § 1117(a)). The Court explained that, “immediately,” the actual

statutory language spelled trouble for Fossil’s argument that willfulness was required. Although

the statute contained a willfulness requirement as a precondition to a profits award under § 1125(c),

the statutory language for other violations “has never required a showing of willfulness to win a

defendant’s profits.” Id. at 1495. The Court further held that the “subject to the principles of

equity” statutory language did not impose a willfulness requirement on the recovery of profits. Id.

at 1495-96 (“The phrase ‘principles of equity’ doesn’t readily bring to mind a substantive rule

about mens rea from a discrete domain like trademark law.”). The Court concluded with reasoning

that applies equally to rebut the statutory interpretation arguments advanced by Fareportal:

       With little to work with in the statute’s language, structure, and history, Fossil
       ultimately rests on an appeal to policy. The company tells us that stouter restraints
       on profits awards are needed to deter “baseless” trademark suits. Meanwhile,
       Romag insists that its reading of the statute will promote greater respect for
       trademarks in the “modern global economy.” As these things go, amici amplify
       both sides’ policy arguments. Maybe, too, each side has a point. But the place for
       reconciling competing and incommensurable policy goals like these is before
       policymakers. This Court's limited role is to read and apply the law those
       policymakers have ordained, and here our task is clear. The judgment of the court
       of appeals is vacated.

Id. at 1497 (emphasis added).

       Here, in the same way, nothing in the Lanham Act’s statutory language limits the award of

profits to only cases involving forward confusion. Stated differently, there is no language in the

Lanham Act that precludes the award of profits in a reverse confusion case. Like Fossil’s argument

in Romag, Fareportal’s argument requires this Court to “read into statutes words that aren’t there,”

which the Supreme Court refused to do. Id. at 1495. Therefore, because Fareportal’s argument

runs counter to recent Supreme Court precedent, its argument should be rejected and Jacobs’


PLAINTIFF’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
PRODUCTION OF DOCUMENTS                                                                           PAGE 3
         8:17-cv-00362-CRZ Doc # 279 Filed: 07/13/20 Page 4 of 10 - Page ID # 6132




requested profits discovery permitted.2

    B.      Fareportal’s Argument is Contrary to Eighth Circuit Precedent.

           Fareportal’s argument also runs contrary to Eighth Circuit authority. The Eighth Circuit

does not draw a distinction between remedies available in forward versus reverse confusion cases.

Instead, “[s]ection 1117 makes an award of the infringing party’s profits subject only to the

principles of equity.” Masters v. UHS of Del., Inc., 631 F.3d 464, 473 (8th Cir. 2011). As the

Masters court explained,

           Disgorgement exists to deter would-be infringers and to safeguard against unjust
           enrichment. Where the jury disgorges profits to remedy a willful infringement that
           was likely to cause confusion, to cause mistake, or to deceive as to the relationship
           between the parties’ services, equity does not require adherence to the putative
           judge-made rule requiring actual confusion.

Id. at 473-74. In Masters, the appellant, UHS, contended that the district court erred in concluding

that the appellee, Masters, was eligible for monetary relief under the Lanham Act, and that the

jury’s award of $2.4 million based on a disgorgement of profits was improper. The Eighth Circuit

rejected this argument and affirmed the lower court’s entry of judgment on the jury verdict. As

relevant to this dispute, the Eighth Circuit rejected an argument that an injunction, rather than




2
  All of the cases cited by Fareportal were decided pre-Romag and, as a result, are immediately undercut by the Court’s
reasoning. Indeed, multiple cases cited by Fareportal run counter to Romag’s express holding. See, e.g,, Scat Enterp.,
Inc. v. FCA US LLC, No. CV 14-7995-R, 2017 WL 5896182, at *1 (C.D. Cal. June 8, 2017) (“To obtain disgorgement
of profits under an unjust enrichment theory, Plaintiff must prove that infringement was committed willfully.”); Am.
Auto. Assn. of N. Cal., Nev. & Utah v. Gen. Motors LLC, 367 F. Supp. 3d 1072, 1102 (N.D. Cal. 2019) (“In the Ninth
Circuit, a plaintiff seeking disgorgement of a defendant’s profits in a trademark infringement case must demonstrate
that the defendant willfully infringed the plaintiff’s trademarks.”); Lindy Pen Co. v. Bic Pen Corp., 982 F.2d 1400,
1405 (9th Cir. 1993), abrogated on other grounds by SunEarth, Inc. v. Sun Earth Solar Power Co., 839 F.3d 1179 (9th
Cir. 2016) (“Where trademark infringement is deliberate and willful, this court has found that a remedy no greater
than an injunction ‘slights’ the public.”); W. Diversified Servs., Inc. v. Hyundai Motor Am., Inc., 427 F.3d 1269, 1273
(10th Cir. 2005) (“To that end, we require a showing that Defendant’s actions were willful to support and award of
profits.”); Novadaq Techs., Inc. v. Karl Storz GmbH & Co., No. 14-cv-04853-PSG, 2015 WL 9028123, at *2 (N.D.
Cal. Dec. 16, 2015) (“[D]isgorgement if permitted only in those cases where the infringement is willfully calculated
to exploit the advantage of an established mark.”); Quia Corp. v. Mattel, Inc., No. C 10-1902, 2011 WL 2749576, at
*8 (N.D. Cal. July 14, 2011) (denying defendant’s request for summary judgment as to plaintiff’s claim for defendant’s
profits based on the evidence raising a fact question of willfulness). Moreover, as this string cite demonstrates,
Fareportal’s support for its position comes almost entirely from 9th Circuit case law and is not binding on this Court.

PLAINTIFF’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
PRODUCTION OF DOCUMENTS                                                                                      PAGE 4
     8:17-cv-00362-CRZ Doc # 279 Filed: 07/13/20 Page 5 of 10 - Page ID # 6133




monetary relief, should have been the exclusive remedy. Similar to the present dispute, the court

reasoned that an injunction “would enjoin activity that appears unlikely ever to occur again and

would, therefore, amount to a remedy in name only.” Id. at 471. Thus, “the Lanham Act

contemplates that a disgorgement or accounting of profits may be appropriate to remedy unfair

infringement.” Id. Nowhere in the Masters opinion does it limit disgorgement of profits to only

cases involving forward confusion. In fact, the court rejected arguments that other limitations

should be placed on the award of disgorgement, including rejecting the argument that proof of

actual confusion was necessary and that a finding of damages was a precondition to any monetary

award. Id. at 473-74.

       Therefore, not only is Fareportal’s argument contrary to Supreme Court precedent, it is

also contrary to binding Eighth Circuit precedent. Fareportal’s argument should be rejected and

Jacobs’ Motion granted.

C.      Fareportal’s Argument is Contrary to the Purposes of the Lanham Act and Would
        Encourage Infringement.

       If accepted, Fareportal’s argument would also run counter to the express purposes of the

Lanham Act and the overall goals of trademark law. Indeed, Fareportal’s argument would do

nothing to deter future infringing conduct and would actually encourage infringement by

permitting larger companies to profit off of smaller competitors by making a business decision to

infringe. These outcomes are completely opposite to the Lanham Act’s purpose.

       “The trial court’s primary function is to make violations of the Lanham Act unprofitable

to the infringing party.” Roulo v. Russ Berrie & Co., Inc., 886 F.2d 931, 941 (7th Cir. 1992)

(quoting Otis Clapp & Son, Inc. v. Filmore Vitamin Co., 754 F.2d 738, 744 (7th Cir. 1985)). Stated

differently, “the courts have required that the final remedy imposed under section 35(a) provide a

sufficient deterrent to ensure that the guilty party will not return to its former ways and once again


PLAINTIFF’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
PRODUCTION OF DOCUMENTS                                                                       PAGE 5
   8:17-cv-00362-CRZ Doc # 279 Filed: 07/13/20 Page 6 of 10 - Page ID # 6134




pollute the marketplace.” Sands, Taylor & Wood v. Quaker Oats Co., 34 F.3d 1340, 1348 (7th Cir.

1994). The reason for such goals is clear:

       The award of little more than nominal damages would encourage a counterfeiter to
       merely switch from one infringing scheme to another as soon as the infringed owner
       became aware of the fabrication. Such a method of enforcement would fail to serve
       as a convincing deterrent to the profit maximizing entrepreneur who engages in
       trademark piracy. The judicial penalties imposed under such an approach would
       be simply factored into the infringer’s profit and loss statement. If after deducting
       this “judicial expense” the entrepreneur still earns a suitable return on his
       investment he will continue the infringing activities.

Id. at 1348 (quoting Playboy Enterp., Inc. v. Baccarat Clothing Co., Inc., 692 F.2d 1272, 1274 (9th

Cir. 1982)). The Sands, Taylor court posed a simple question to analyze whether the outcome

furthered the goal of deterrence under the Lanham Act: “Would a profit-seeking business person

not unwilling to violate federal law pay ten cents to make one dollar? If the answer is ‘yes,’ then

the willful trademark infringement has not been made sufficiently unprofitable.” Id. Accordingly,

profits may be awarded under different rationales, including unjust enrichment and deterrence.

Id.; Roulo, 886 F.2d at 941.

       In Sands, Taylor, the 7th Circuit rejected a substantially similar argument to the one

presented in Fareportal’s Response. Specifically, the defendant argued that an award of profits

was inappropriate because there was “no evidence that Quaker intended to trade on STW’s good

will or reputation.” Sands, Taylor & Wood Co. v. Quaker Oats Co., 978 F.2d 947, 961 (7th Cir.

1992). In rejecting this argument, the court cited the rationale and holding in Roulo—that

violations of the Lanham Act should be made unprofitable to the infringing party—as “more

consistent with the language of the Lanham Act than is the narrower (though perhaps more logical)

rule espoused by Quaker.” Id.

       If the goals of the Lanham Act include deterring infringers and making infringement

unprofitable, Fareportal’s argument accomplishes the exact opposite. The principle manner in


PLAINTIFF’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
PRODUCTION OF DOCUMENTS                                                                        PAGE 6
     8:17-cv-00362-CRZ Doc # 279 Filed: 07/13/20 Page 7 of 10 - Page ID # 6135




which Fareportal will be deterred from further infringing conduct is to make its infringement

unprofitable by awarding Jacobs the ill-gotten profits reaped by Fareportal in running its infringing

advertisement. In summary, Fareportal’s argument runs counter to Supreme Court authority,

Eighth Circuit authority, and the goals of the Lanham Act itself.

D.      Fareportal’s Response Seeks Dispositive Relief that is Procedurally Improper.

       Finally, in addition to running counter to binding precedent, Fareportal’s request to prevent

discovery of an available damages remedy in response to a motion to compel is procedurally

improper.

       All parties agree that the statutory language of the Lanham Act provides that the various

options for damages are “subject to the principles of equity.”         15 U.S.C. § 1117(a).       As

demonstrated above, Fareportal’s assertion that Jacobs is “barred as a matter of law from seeking

disgorgement of Fareportal’s profits” is false because it runs counter to Supreme Court, Eighth

Circuit, and statutory authority. Because (i) Jacobs is not barred as a matter of law from seeking

disgorgement, and (ii) whether Jacobs is entitled to disgorgement is subject to principles of equity,

it is procedurally improper for the Court to preclude discovery on an available damages theory in

connection with a motion to compel. Indeed, preventing Jacobs from pursuing an available

damages theory is equivalent to granting dispositive relief on a damages remedy without having a

dispositive motion before the Court. If Fareportal believes that the principles of equity do not

permit Jacobs to recover profits as a matter of law, the appropriate procedural mechanism for

Fareportal to pursue this relief is through a motion for summary judgment. Because Fareportal

has not filed a motion for summary judgment on Jacobs’ request for disgorgement, it would be

procedurally improper for the Court to preclude discovery on this available remedy.




PLAINTIFF’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
PRODUCTION OF DOCUMENTS                                                                      PAGE 7
   8:17-cv-00362-CRZ Doc # 279 Filed: 07/13/20 Page 8 of 10 - Page ID # 6136




                                               III.
                                      REQUEST FOR RELIEF

       Plaintiff requests that the Court enter an Order overruling the objections raised by

Defendant Fareportal, Inc. to the requests discussed in this Motion, compelling Defendant to

produce all documents responsive to such requests in its possession, custody, or control, and such

other and further relief as the Court deems appropriate.




PLAINTIFF’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
PRODUCTION OF DOCUMENTS                                                                   PAGE 8
   8:17-cv-00362-CRZ Doc # 279 Filed: 07/13/20 Page 9 of 10 - Page ID # 6137




                                    Respectfully submitted,

                                     /s/ Joel B. Bailey
                                    Jacob B. Kring (Pro Hac Vice)
                                    Texas State Bar No. 24062831
                                    Joel B. Bailey (Pro Hac Vice)
                                    Texas State Bar No. 24069330

                                    HEDRICK KRING, PLLC
                                    1700 Pacific Avenue, Suite 4650
                                    Dallas, Texas 75201
                                    Phone: (214) 880-9600
                                    Fax: (214) 481-1844
                                    Jacob@HedrickKring.com
                                    Joel@HedrickKring.com

                                    and

                                    John P. Passarelli
                                    Nebraska State Bar No. 16018
                                    Carol A. Svolos
                                    Nebraska State Bar No. 24731

                                    KUTAK ROCK LLP
                                    1650 Farnam Street
                                    The Omaha Building
                                    Omaha, Nebraska 68102
                                    Phone: (402) 231-8913
                                    Fax: (402) 346-1148
                                    John.Passarelli@KutakRock.com
                                    Carol.Svolos@KutakRock.com

                                    / Jacob B. Kring

                                    ATTORNEYS FOR PLAINTIFF/COUNTER-
                                    DEFENDANT IAN V. JACOBS




PLAINTIFF’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
PRODUCTION OF DOCUMENTS                                                  PAGE 9
   8:17-cv-00362-CRZ Doc # 279 Filed: 07/13/20 Page 10 of 10 - Page ID # 6138




                                    CERTIFICATE OF SERVICE

        This is to certify that on July 13, 2020, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system, which will send notification of such filing to all parties of
record.

                                                /s/ Joel B. Bailey
                                              Joel B. Bailey


                                 CERTIFICATE OF COMPLIANCE

       Counsel of record hereby certifies that this Reply Brief in Support of Jacob’s Motion to
Compel contains no more than 6,500 words and therefore complies with the word limit set forth
in Rule 7.1(d)(1)(B) of the Local Civil Rules of the District of Nebraska. Counsel relies on the
word-count function of the word-processing system used to prepare this document, particularly,
Microsoft Word, which was applied to include all text, including the caption, headings, footnotes,
and quotations. The total number of words in the foregoing Reply, including this Certificate of
Compliance is 2,839.

                                                /s/ Joel B. Bailey
                                              Joel B. Bailey




PLAINTIFF’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
PRODUCTION OF DOCUMENTS                                                                     PAGE 10
